DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 2, 6, 9, 11, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,986,549 in view of YOO et al. (US 2019/0253942).

Application No. 17/201,776
U.S. Patent No. 10,986,549
1. A handover method, comprising: 
   sending, by a first network device, a handover request message indicating a request to hand over a communication device to a second network device, 
   receiving, by the first network device, a handover response message, 
    sending, by the first network device, a radio resource control (RRC) configuration message to the communication device, wherein the RRC configuration message instructs the communication device to configure a second ciphering/deciphering function and share a first data packet numbering/reordering function, and the second ciphering/deciphering function is associated with the second network device; and 


sending, by the first network device, downlink data to the communication device and the second network device.
1. A handover method, comprising: 
   





     sending, by a first network device, a first configuration message to a communications device, wherein the first configuration message is used to instruct the communications device to configure a second ciphering/deciphering function associated with a second network device and share a first data packet numbering/reordering function, and the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device; and 
    receiving, by the first network device, a first configuration complete message sent by the communications device.
2. The method of claim 1, wherein the first network device is configured with a fourth ciphering/deciphering function corresponding to a first ciphering/deciphering function, or 







the communication device is configured with the first ciphering/deciphering function and the first data packet numbering/reordering function, and the first ciphering/deciphering function is associated with the first network device.
2. The method according to claim 1, wherein the second network device is configured with a third ciphering/deciphering function, the third ciphering/deciphering function corresponds to the second ciphering/deciphering function, the first network device is configured with a fourth ciphering/deciphering function, and the fourth ciphering/deciphering function corresponds to the first ciphering/deciphering function.
Claim 1, lines 8-11
the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device
6. A handover method, comprising: 
    receiving, by a second network device, a handover request message to request to hand over a communication device from a first network device; 
   sending, by the second network device, a handover response message indicating that the handover request from the first network device is accepted, 
    wherein the first network device according to the handover response message sends a radio resource control (RRC) configuration message to the communication device, wherein the RRC configuration message instructs the communication device to configure a second ciphering/deciphering function and share a first data packet numbering/reordering function, and the second ciphering/deciphering function is associated with the second network device; 
    receiving, by the second network device, downlink data from the first network device; and sending, by the second network device, the downlink data to the communication device.
1. A handover method, comprising: 
   





     

   sending, by a first network device, a first configuration message to a communications device, wherein the first configuration message is used to instruct the communications device to configure a second ciphering/deciphering function associated with a second network device and share a first data packet numbering/reordering function, 


and the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device; and 
    receiving, by the first network device, a first configuration complete message sent by the communications device.
9. The method of claim 6, wherein the second network device is configured with a third ciphering/deciphering function corresponding to the second ciphering/deciphering function.
2. The method according to claim 1, wherein the second network device is configured with a third ciphering/deciphering function, the third ciphering/deciphering function corresponds to the second ciphering/deciphering function, the first network device is configured with a fourth ciphering/deciphering function, and the fourth ciphering/deciphering function corresponds to the first ciphering/deciphering function.

11. A first network device, comprising: a processor coupled to a non-transitory memory that stores an execution instruction, which when executed by the processor, causes the first network device to perform following operations: 
   sending a handover request message to request to hand over a communications device to a second network device, 
   receiving a handover response message,  
   sending a radio resource control (RRC) configuration message to a communications device, wherein the RRC configuration message instructs the communications device to configure a second ciphering/deciphering function and share a first data packet numbering/reordering function, and the second ciphering/deciphering function is associated with the second network device; and 
   sending down link data to the communications device and the second network device.
1. A handover method, comprising: 
   





     


   sending, by a first network device, a first configuration message to a communications device, wherein the first configuration message is used to instruct the communications device to configure a second ciphering/deciphering function associated with a second network device and share a first data packet numbering/reordering function, and 

   the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device; and 
    receiving, by the first network device, a first configuration complete message sent by the communications device.
12. The first network device of claim 11, 




wherein the first network device is configured with a fourth ciphering/deciphering function corresponding to a first ciphering/deciphering function, or 


the communications device is configured with the first ciphering/deciphering function and the first data packet numbering/reordering function, and the first ciphering/deciphering function is associated with the first network device.
2. The method according to claim 1, wherein the second network device is configured with a third ciphering/deciphering function, the third ciphering/deciphering function corresponds to the second ciphering/deciphering function, the first network device is configured with a fourth ciphering/deciphering function, and the fourth ciphering/deciphering function corresponds to the first ciphering/deciphering function.
Claim 1, lines 8-11
the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device
16. A second network device, comprising: a processor coupled to a non-transitory memory that stores an execution instruction, which when executed by the processor, cause the second network device to perform following operations: receiving a handover request message to request to hand over a communications device from a first network device; 
   sending a handover response message indicating that the handover request from the first network device is accepted, 
    wherein the first network device according to the handover response message sends a radio resource control (RRC) configuration message to a communications device, wherein the RRC configuration message instructs the communications device to configure a second ciphering/deciphering function and share a first data packet numbering/reordering function, and the second ciphering/deciphering function is associated with the second network device; 
    receiving down link data from the first network device, and sending the down link data to the communications device.
1. A handover method, comprising: 
   





     


   

sending, by a first network device, a first configuration message to a communications device, wherein the first configuration message is used to instruct the communications device to configure a second ciphering/deciphering function associated with a second network device and share a first data packet numbering/reordering function, and 

   the communications device is configured with the first data packet numbering/reordering function and a first ciphering/deciphering function associated with the first network device; and 
    receiving, by the first network device, a first configuration complete message sent by the communications device.
19. The second network device of claim 16, wherein the second network device is configured with a third ciphering/deciphering function corresponding to the second ciphering/deciphering function.
2. The method according to claim 1, wherein the second network device is configured with a third ciphering/deciphering function, the third ciphering/deciphering function corresponds to the second ciphering/deciphering function, the first network device is configured with a fourth ciphering/deciphering function, and the fourth ciphering/deciphering function corresponds to the first ciphering/deciphering function.



Both, Application No. 17/201,776 and U.S. Patent No. 10,986,549 disclose a handover method involving a first network device, a second network device, and a communication device, and disclose wherein the handover method includes the step of the first network device sending a configuration message to the communication device that instructs the communication device to configure  a second ciphering/deciphering function and share a first data packet numbering/reordering function, and the second ciphering/deciphering function is associated with the second network device (see table above). 
Except, U.S. Patent No. 10,986,549 does not particularly disclose wherein the handover method includes the steps of sending by a first network device a handover request message indicating a request to hand over a communication device to a second network device, receiving, by the first network device, a handover response message that is send by the second network device indicating that the handover request from the first network device is accepted, and sending by the first network device, downlink data to the communication device and the second network device.  
However, Yoo teaches a handover method that comprises the steps of by a first network device a handover request message indicating a request to hand over a communication device to a second network device (p. [0056]; source cell (i.e., first network device) transmits a handover request to the target cell (i.e., second network device)), receiving, by the first network device, a handover response message that is send by the second network device indicating that the handover request from the first network device is accepted (p. [0057], [0059]; the target cell determines that the handover is acceptable and transmits a handover response message that is received by the source cell), and sending by the first network device, downlink data to the communication device and the second network device (p. [0059]; the source cell transmit information on the target cell to be handover to the terminal).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,986,549 with the teachings of Yoo, since these are standard messages for initiating and completing a handover between a first network device (i.e., source cell) and second network device (i.e., target cell) for a communication device. 
4.	Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,986,549 in views of YOO et al., and Hong et al. (US 2018/0199315).
Regarding claims 5 and 15, the combination of U.S. Patent No. 10,986,549 and Yoo disclose the method of claim 1 and first network device of claim 11, but fails to particularly disclose sending, by the first network device, at least a portion of the downlink data to the second network device through copying or non-copying.
However, Hong teaches sending, by a first network device, at least a portion of the downlink data to the second network device through copying or non-copying (abstract; p. [0010]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of U.S. Patent No. 10,986,549 and Yoo with the teachings of Hong, to redundantly transmit the same data to a plurality of base stations (i.e., network devices). 

Allowable Subject Matter
5.	Claims 3-4,7-8,10,13-14,17,18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the double patenting rejection. 




Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) KIM (US 2018/0083972) – Kim discloses a method for performing a security configuration by a User Equipment that include selecting ciphering and integrity algorithm for a UE during a handover process (p. [0147]-[0155]).
(b) SAGFORS M. (WO 2008/054276) – Method and arrangements for ciphering management in a telecommunication system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643